SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

165
CA 16-00080
PRESENT: SMITH, J.P., CARNI, LINDLEY, DEJOSEPH, AND NEMOYER, JJ.


ACEA MOSEY, AS ADMINISTRATOR OF THE ESTATE OF
LAURA CUMMINGS, DECEASED, PLAINTIFF-APPELLANT,

                      V                            MEMORANDUM AND ORDER

COUNTY OF ERIE, DEFENDANT-RESPONDENT.
(APPEAL NO. 2.)


CONNORS LLP, BUFFALO (JOHN T. LOSS OF COUNSEL), FOR
PLAINTIFF-APPELLANT.

MICHAEL A. SIRAGUSA, COUNTY ATTORNEY, BUFFALO (JEREMY C. TOTH OF
COUNSEL), FOR DEFENDANT-RESPONDENT.


     Appeal from an order of the Supreme Court, Erie County (Diane Y.
Devlin, J.), entered May 11, 2015. The order, insofar as appealed
from, granted that part of the motion of defendant for a protective
order with respect to the demand concerning documents from the County
Executive.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.

     Same memorandum as in Mosey v County of Erie ([appeal No. 1] ___
AD3d ___ [Mar. 24, 2017]).




Entered:    March 24, 2017                       Frances E. Cafarell
                                                 Clerk of the Court